Citation Nr: 0921677	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-41 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1971 and from August 1973 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the RO, which granted service connection for a back condition 
as secondary to the service-connected disability of the right 
knee status post medal meniscectomy, ligament laxity, and 
assigned a 10 percent disability rating, effective on April 
4, 2003.  

In July 2007 and September 2008, the Board remanded this case 
to the RO for additional development of the record.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Prior to September 26, 2003, the service-connected low 
back disability picture, manifested by spondylolisthesis 
Grade I of L4 and L5, is shown to have more nearly resemble 
that of one involving a moderate limitation of motion.  

3.  The service-connected low back disability currently 
manifested by anterolisthesis L4-L5, degenerative disc 
disease, spinal stenosis, and facet arthrosis, is not shown 
to be productive of a level of incapacity consistent with 
flexion limited to 30 degrees or less or finding reflective 
of favorable ankylosis of the entire thoracolumbar spine; 
however incapacitating episodes due to IVDS are not 
demonstrated.  

4.  The service-connected low back disability currently is 
shown as likely as not to be productive of a neurological 
deficit manifested by pain radiating into the right buttock 
and lower extremity.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 20 percent, but not more, for the service-connected low 
back disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.71, 4.71a including Diagnostic Codes 
5292, 5293, 5295 (2002-2003); General Rating Formula for 
Diseases and Injuries of the Spine (in effect since September 
26, 2003).  

2.  The criteria for the assignment of a separate evaluation 
of 10 percent, but not more, for the service-connected low 
back disability of the basis of a neurologic deficit 
manifested by pain radiating into the right buttock and lower 
extremity beginning in July 2007 are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71, 4.71a including 
Diagnostic Codes 5292, 5293, 5295, 4.124a including 
Diagnostic Code 8520 (2002-2003); General Rating Formula for 
Diseases and Injuries of the Spine (in effect since September 
26, 2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
Veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue in which the RO's 
correspondence to the Veteran prior to the rating decision on 
appeal addressed the elements for establishing entitlement to 
secondary service connection, but not the elements for 
increased rating for a service-connected disability.  

However, in an August 2007 letter, the RO advised the Veteran 
that to establish entitlement to increased rating for a 
service-connected disability the evidence must show that the 
condition has become worse.  The Veteran had ample 
opportunity to respond prior to the September 2007 Statement 
of the Case (SOC).

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and has been afforded ample 
opportunity to submit such information and evidence.

The August 2007 letter also informed the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency.  Further, the letter advised the Veteran that he must 
provide enough information about the records to allow VA to 
request them from the person or agency having them, and 
advised the Veteran that it was his responsibility to make 
sure VA received the records.

Accordingly, the Board further finds that the August 2007 RO 
letter satisfies the statutory and regulatory requirement 
that VA notify a veteran what evidence, if any, will be 
obtained by a veteran, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the Veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the Veteran has been afforded 
ample opportunity to submit such information and evidence.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the Veteran.  See id.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran until after the rating decision on 
appeal.  This is logical since the issue of initial 
evaluation of the service-connected low back disability arose 
after the issuance of the rating decision.  

However, although the Veteran has not identified or shown 
that any potential errors are prejudicial, the Board finds 
that any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated in the September 2007 SOC and the February 2009 
Supplemental Statement of the Case (SSOC), after such notice 
was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the SOC and SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, did the 
Veteran or his representative inform the RO of the existence 
of any evidence-in addition to that noted below-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
Here, the RO notified the Veteran of all applicable rating 
formulae in the SOC and in the September 2007 SSOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the RO's August 2007 letter, cited 
hereinabove.  

In the recent case of Vazquez-Florez v. Peake, 22 Vet. App. 
120 (2008) the Court addressed additional notice requirements 
in claims for increased rating.  However, VA's Office of 
General Counsel holds the position that Vazquez-Florez does 
not apply to initial rating situations because VA's notice 
obligations under the VCAA are fully satisfied once service 
connection has been granted.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the Veteran identified as having relevant 
records.  Neither the Veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained.  

Further, the Veteran was afforded appropriate VA medical 
examinations.  The Veteran does not contend, and the file 
does not show, that the examinations were inadequate for 
rating purposes.  Although the Veteran wrote in a March 2009 
statement that his pain had become worse, he did not indicate 
that there was a material change since his most recent 
examination.  

Accordingly, the VA examinations are adequate for rating 
purposes because, as shown below, they are based upon 
consideration of a Veteran's prior medical history and 
examinations, his assertions and current complaints, and they 
describe the service-connected low back disability in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) 
(internal quotations omitted).  The Board accordingly finds 
that remand for a new examination is not required at this 
point.  See 38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was advised of his entitlement to a 
hearing before the RO's hearing officer and/or before the 
Board in support of his claim, but he has not requested such 
a hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

The Veteran is presently seeking an initial evaluation higher 
than 10 percent for his service-connected low back 
disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.  

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection.  The Board's adjudication of 
this claim accordingly satisfies the requirements of 
Fenderson and Hart.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria for 
rating spine disorders are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective dates of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective dates of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997); see also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).  

Prior to September 26, 2003, disabilities of the lumbosacral 
spine could be rated under the provisions of DC 5295 
(lumbosacral strain) or alternatively under the provisions of 
DC 5292 (limitation of motion).  

The schedular criteria of DC 5292 are as follows:

A rating of 10 percent is assigned for slight limitation of 
motion. 

A rating of 20 percent is assigned for moderate limitation of 
motion. 

A rating of 40 percent is assigned for severe limitation of 
motion. 

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

The schedular criteria of DC 5295 are as follows:

A rating of 10 percent is assigned for characteristic pain on 
motion.  

A rating of 20 percent is assigned for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  

A rating of 40 percent is assigned for severe symptoms, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion.  

Also prior to September 26, 2003, Intervertebral Disc 
Syndrome (IVDS) is to be evaluated by one of two alternative 
methods, applying whichever method results in the higher 
evaluation.  First, the disability could be rated on the 
basis of the total duration of incapacitating episodes over 
the previous 12 months.  The schedular criteria for 
incapacitating episodes were as follows.  

A rating of 10 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  

A rating of 20 percent is assigned intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A rating of 40 percent is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  

A rating of 60 percent is assigned in cases of incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Alternatively, IVDS could be rated by separately evaluating 
the chronic orthopedic manifestations under the most 
appropriate orthopedic diagnostic code (DCs 5292 or 5295), 
and the neurological manifestations under the most 
appropriate neurologic diagnostic code(s), and then combining 
the separate evaluations under 38 C.F.R. § 4.25.  See 
38 C.F.R. § 4.71a, DC 5235-5243, Note 1.  

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.  

Effective on September 26, 2003, disabilities of the spine, 
including IVDS, are to be rated under a General Rating 
Formula for Diseases and Injuries of the Spine.  

Under the revised criteria, IVDS, formerly DC 5293, is 
assigned a new diagnostic code (DC 5243) and is rated either 
under the General Rating Formula or alternatively under the 
Formula for Rating IVDS Based on Incapacitating Episodes 
(unchanged from the September 23, 2002 revisions (see 
above)), whichever method results in a higher evaluation.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the 
lumbosacral spine are as follows.  

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right later rotation is zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  General Rating Formula, 
Note (2).

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

A 10 percent rating is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating is 
assignable for moderate incomplete paralysis of the sciatic 
nerve.  Diagnostic Code 8520.  

Finally, the Board notes, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not considered in the rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

In the present case, the evidence demonstrating the severity 
of the Veteran's service-connected low back disability during 
the period under appeal consists of two VA examinations and 
the Veteran's lay assertions.  

The Veteran first underwent a VA spine examination in July 
2003.  Although the claims file was not available for review, 
the examiner noted that the Veteran's history included an in-
service fall causing an injury to his right knee and back.  

The Veteran's current complaints included low back pain 
lasting up to 5 or 6 days with cramping especially on the 
right side, which he rated as 5 to 9 out of 10.  He indicated 
that he could identify no particular precipitating factors, 
but excessive walking often caused an episode.  Lying down 
alleviated the pain.  

The Veteran denied having numbness, bladder or bowel 
complaints, and he did not use any assistive device.  Walking 
more than a couple miles or a half hour caused discomfort.  
He reported no episodes of unsteadiness or falling, and he 
was able to complete all activities of daily living (ADLs) 
without assistance.  He lifted weights for recreation and 
worked in security.  

On examination, the examiner noted that the Veteran walked 
erect slowly, with no lists, tilt or limp.  He rose on his 
toes easily and on his heels slowly and steadily.  He was 
able to squat completely.  

The examiner found no paravertebral muscle spasm or pain to 
percussion.  Flexion was to 95 degrees; extension was to 25 
degrees; rotation was to 45 degrees 45 degrees, bilaterally; 
right lateral flexion was to 26 degrees; and left lateral 
flexion was to 25 degrees.  There was no muscle spasm, but 
there was pain and tenderness at the end range of motion.  

The examiner found no fixed deformity or ankylosis of the 
bones and no abnormality of the muscles.  Sensory examination 
was normal.  On motor examination, the knee jerks were active 
and equal with reinforcement; ankle jerks were active and 
equal.  

There was no history of vertebral fractures.  Incapacitating 
episodes lasted for approximately one hour with pain about a 
few times per year; he often sought emergency room care.  

The VA examiner also noted the results of an August 2002 X-
ray, which revealed spondylolisthesis grade 1 of L4-L5; 
posterior elements appeared intact; bony density was intact; 
and the disc spaces and vertebral body height were preserved.  
Accordingly, the VA examiner provided a diagnosis of 
spondylolisthesis Grade I of L4-5.  

In August 2007, the Veteran underwent a second VA 
examination.  The examiner reviewed the claims file and noted 
that the Veteran's medical history included diabetes and 
benign prostatic hypertrophy.  The Veteran was employed as an 
assistant teacher at a high school and had recently worked 
part-time as a custodian at a museum.  

The Veteran's complaints included an in-service slip-and-fall 
accident causing tightness in his back for six months.  He 
further explained that the condition deteriorated during the 
early 1990s and, more recently, he sought treatment at a 
neurology department for an exacerbation the prior summer.  

According to the Veteran, the pain was in the right side of 
the lower back, radiating to the right buttock and right leg 
with pins and tingling.  The pain occurred most days, worse 
in the morning, and got worse with sitting and rising from a 
chair.  He described the pain as "tight" and rated the pain 
as 3 to 4 out of 10.  He used tramadol and Tylenol to control 
the pain; one month prior, he was given diclofenac for a two-
week period.  

The Veteran also complained of flare-ups 5 to 6 times per 
year; each flare-up lasted 2 to 3 weeks, and the most recent 
occurred during the previous month.  He rated the severity of 
pain during flare-ups as 9 out of 10.  Precipitating factors 
included bending and jerky movements, such as riding subways 
and buses.  

During flare-ups, the Veteran could not straighten his back 
and had trouble walking.  Normally he could walk 4 to 5 
blocks, but he could only walk two blocks during a flare-up.  

The associated features and symptoms included bladder 
complaints, which, according to the examiner, were related to 
benign prostatic hypertrophy.  The Veteran denied having 
urine incontinence and bowel incontinence.  He walked with no 
assistive devices, but used a back brace.  He had no history 
of back surgery or recent falls.  

Also, the Veteran was independent in ADLs, but had to move 
very slowly while dressing and grooming during flare-ups.  
The Veteran complained that he was no longer able to play 
sports, but could ride a bicycle normally, except during 
flare-ups.  

On examination, the examiner found that the Veteran had a 
slight forward bent posture of 10 degrees.  He could walk on 
his heels, but not could toe walk.  He had increased lumbar 
lordosis and a protuberant abdomen, but appeared symmetrical 
and had a normal rhythm of spine motion.  

The Veteran's forward flexion was to 88 degrees on the first 
repetition (the examiner noted that the Veteran had low level 
back pain which increased into sharp pain when he stood up); 
flexion was to 90 degrees and 85 degrees with pain on the 
second and third repetitions.  His extension on three 
repetitions was: to 10 degrees with pain at the end range of 
motion.  His left lateral flexion was to 30 degrees with no 
pain; no change on repetition.  His right lateral flexion was 
to 15 degrees with complaint of pain on end range on three 
repetitions.  Bilateral lateral rotation was full at three 
repetitions, but the Veteran complained of pain in the low 
back on end range of motion.  There was localized tenderness 
to palpation over the L4 spinous process and over the right 
sciatic notch.  The paraspinal musculature was soft, 
nontender, and without spasm.  

The examiner explained that he could not determine without 
resorting to mere speculation whether pain, weakened 
movement, excess fatigability and coordination or flare-ups 
caused additional functional loss, but the Veteran reported 
additional functional loss on exacerbations.  

On neurologic examination, the Veteran's sensation was intact 
to light touch and pinprick in the lower extremities.  Motor 
examination was 5 out of 5, except for the right knee, which, 
the Board notes, was separately rated.  His deep tendon 
reflexes, knee jerks, and ankle jerks were absent in the 
lower extremities.  Lasegue's sign was negative.  Straight 
leg raising (SLR) could be done to 80 degrees bilaterally.  
There were no non-organic physical signs.  

The examiner also noted that an August 2007 magnetic 
resonance imaging (MRI) scan revealed grade I anterolisthesis 
of L4 and L5, plus disc desiccation of L5-L5 and L5-S1; facet 
arthrosis and mild spinal stenosis at L2-L3; mild spinal 
stenosis and facet arthrosis at L3-L4 with mild to moderate 
narrowing of the neural foramen; left disc protrusion at L4-
L5, with facet arthrosis and mild spinal stenosis and mild 
narrowing of the left neural foramen; diffuse disc bulge 
without spinal stenosis at L5-S1; and mild bilateral facet 
arthrosis.  The MRI report provided an assessment of lumbar 
spondylosis.  

Based on these examination results, the VA examiner provided 
a diagnosis of anterolisthesis at L4-L5, degenerative disc 
disease, spinal stenosis, and facet arthrosis.  The examiner 
also explained that, although the Veteran had absent deep 
tendon reflexes in the lower extremities, he had a history of 
diabetes mellitus; at the time of examination, the Veteran 
did not appear to have any neurologic impairment.  

In a November 2008 addendum, the VA examiner stated that the 
Veteran's absent deep tendon reflexes, including knee jerks 
and ankle jerks, were less likely than not related to his 
service-connected low back disorder.  He explained that the 
Veteran was diagnosed with Type 2 diabetes mellitus, and 
absent deep tendon reflexes were commonly found in those with 
diabetic peripheral neuropathy; they might also be decreased 
as a result of other metabolic conditions.  If the deep 
tendon reflexes had been asymmetrical, this would lead to a 
diagnosis of radiculopathy associated with the spine 
disorder.  

Although the Veteran complained of pain radiating to the 
right buttock and right leg with pins and tingling, the 
findings on physical examination were not consistent with 
radiculopathy, because there was no radicular pain on SLR.  
Plus, Lasegues's sign was negative and deep tendon reflexes 
were not asymmetric.  For these reasons, the VA examiner 
concluded that the absent deep tendon reflexes were less 
likely than not directly related to the low back disorder.  

In support of his claim, the Veteran wrote in his November 
2004 Substantive Appeal that as his back disorder had become 
worse.  He could not walk or stand for long periods due to, 
at times, unbearable pain.  

Similarly, in a March 2009 statement, the Veteran wrote that 
his back had gotten progressively more painful over the prior 
year.  Standing and lateral movement caused pain.  Sweeping 
and mopping, plus any strenuous activity, caused his back to 
tighten up.  This could last for hours or days.  

The Veteran's movement to the right was limited and painful.  
The pain would also, at times, go down the right side down to 
his right leg.  When sitting, he needed to lean forward, 
since leaning back caused pain.  He also had trouble sleeping 
and was unable to lie on his stomach.  

In comparing the Veteran's symptoms prior to September 26, 
2003, to the applicable rating criteria, the Board finds that 
the service-connected low back disability picture more nearly 
approximated that of lumbosacral strain with muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position so as to warrant the 
assignment of a rating of 20 percent at that time.  

The July 2003 VA examination showed a normal range of motion 
with pain at the extremes of movement, but he reported having 
recurrent episodes of increased low back pain and incapacity 
that would be consistent more than lumbosacral strain with 
characteristic pain on motion.  However, severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion is not demonstrated.  Moreover, 
findings reflective of a severe limitation of motion were not 
demonstrated.  

There is also no evidence of additional limitations due to 
limited or excessive movement, weakness, excessive 
fatigability, or incoordination warranting a rating higher 
than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, there was no specific medical diagnosis of IVDS or 
medical evidence of any of the characteristic manifestations 
of IVDS, such as herniated nucleus pulposus (HNP) with nerve 
root compression, radiculopathy to a lower extremity, or 
muscle spasm.  

In comparing the evidence to the rating criteria in effect 
beginning on September 26, 2003, the Board finds that the 
Veteran's symptomatology does not meet the criteria for a 
rating higher than 20 percent under this newer version.  

The evidence shows that the Veteran has a forward bent 
posture, increased lumbar lordosis, and recurrent episodes of 
low back pain with resulting functional limitation due to 
pain.  

However, a rating higher than 20 percent is not assignable 
since the evidence does not show forward flexion limited to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine as required by the new criteria.  

Further, the August 2007 examiner diagnosed anterolisthesis 
at L4-L5, degenerative disc disease, and spinal stenosis 
(IVDS), but a higher rating is not warranted on the basis of 
IVDS, since there is no evidence of incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician and having a total duration of at least 4 weeks 
in any 12 month period due to IVDS.  

There currently is evidence of a neurologic deficit involving 
both lower extremities, but the VA examiner in November 2008 
determined that this symptomatology was less likely than not 
related to the service-connected low back disorder.  The 
Veteran expressed bladder complaints during the August 2007 
VA examination, but the examiner determined that those 
complaints were related to benign prostatic hypertrophy.  

However, beginning with the August 2007 examination, the 
Board finds positive evidence suggestive of radiculopathy 
involving only the right buttock and leg that as likely as 
not represents a neurological deficit due to the service-
connected low back disability.  Accordingly, in resolving all 
reasonable doubt in the Veteran's favor, a separate 10 
percent rating for pain radiating into the right lower 
extremity is warranted since that time.  

The Board's notes that this action is based on the 
application of the regular schedular standards.  The Board 
has also addressed whether extraschedular evaluation is 
appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
criteria for rating service-connected disability are not 
adequate.  

Therefore, initially, the level of severity and 
symptomatology of the Veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the Veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Furthermore, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  



ORDER

An increased, initial rating of 20 percent, but not higher 
for the service-connected low back disability for the period 
of the appeal is granted, subject to the regulations 
governing the payment of VA monetary benefits.  

A separate rating of 10 percent for the service-connected low 
back disability on the basis of a neurologic deficit 
involving the right lower extremity beginning in August 2007 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefit.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


